Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 15, 20, 22, 24-31, 33, and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to a device which is not the same thing as a system – as set forth by applicant’s claims.  Claim 1
In order to provide an examination and search, the examiner will interpret the “device” claimed in claims 1-6, 7, 9, 15, 20, 22, 24-29, 31, 33, and 36-42 as a system.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 15, 36-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee (U.S. Patent Application Publication 2008/0119694) in view of Wilk et al. (U.S. Patent 5,758,663).

Regarding claims 1, 15 and 38, Lee
an optical waveguide (“fiber optic cables” 43E, see [0063] and figures 2A-4B for example) extending about a central longitudinal axis (the central longitudinal axis of one of the “fiber optic cables” 43E and their coatings 47 or the central longitudinal axis defined by “longitudinal axis” 99, see [0053], [0063] and figures 2A-4B for example) and having an optical output end (located adjacent to “illumination openings” 89 and “passages” 97, see [0055] and figures 4A-4B for example) and a first longitudinal portion of the optical waveguide (the portion of “fiber optic cables” 43E and their coatings 47 surrounded by, engaged by and “received in passages” 97, see [0055] and figures 4A and 4B);
(it should be noted the second longitudinal portion of the optical waveguide has a distal end and a proximal end: the distal end of second longitudinal portion of the optical waveguide in contact with the proximal end of the first longitudinal portion of the optical waveguide and is located and the point where the optical waveguide emerges, in a proximal direction, from the passages 97, see figures 4A and 4B);
an optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and figures 4A-4B for example) for receiving the optical output end and a first longitudinal portion of the optical waveguide (the portion of the “fiber optic cables” 
a first temperature sensor (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) interposed between the central longitudinal axis and an exterior surface of the housing within the longitudinal extent of the first longitudinal portion of the optical waveguide.
Lee also discloses the optical diffuser is provided with one or more holes, one or more slits, one or more openings (the plurality of “openings” 87, 87’ and 87’, see [0053] and figures 4A, 4B, 6, and 11A-11C for example, also see [0061]), and/or one or more vents.
Yet Lee fail to this system also comprises “a cannula for delivering the device to a treatment region.”
Like Lee who discloses the system and device are used for treating cardiac tissue (see abstract), Wilk et al. disclose a system having a device having a laser source 28 and a fiber optic bundle 54 used for treating cardiac and/or intracardial tissue and teach introducing the device containing the fiber optic through a “trocar sleeve or cannula” (“tubular member” 12, see col. 4:44 – col. 5:22, col. 10:33-61 and figures 1-4) in order to deliver the laser energy to the desired tissue site.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee, as taught by Wilk et al., to provide the fiber optical catheter device system with a “trocar sleeve or cannula” in order to deliver the laser energy to the desired tissue site.

Regarding claim 2, Lee discloses the claimed invention see figure 12.

Regarding claim 3, Lee discloses the claimed invention since the “open proximal portion” 33 of the “shell” 38 forms a tubular housing portion.

Regarding claim 4, Lee discloses the claimed invention of an outer diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the outer diameter of the housing is greater than the outer diameter of the optical waveguide.

Regarding claim 5, Lee discloses the claimed invention of an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the inner diameter of the housing is greater the outer diameter of the optical waveguide.

Regarding claim 7, Lee discloses 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation, see [0070]. 

Regarding claim 9, Lee discloses the first temperature sensor is selected from the group of a micro-temperature sensor, an integrated temperature sensor, a thermocouple, and an infrared temperature sensor, see [0073]. 

Regarding claims 36 and 42, Lee in view of Wilk et al. disclose the claimed inlet, since the trocar sleeve of Wilk et al. has an inlet. The distal end of the trocar is closed when the device is inserted through the trocar and when 20a and 20b are in place see figure 1.  The recitation that the inlet is “an irrigation inlet to receive an irrigation fluid” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 37, Lee in view of Wilk et al. disclose the claimed invention including the claimed “stiffener” (“rod” 32, see Wilk et al. col. 5:21-34 and figure 1-4).

Regarding claims 40-41, Lee in view of Wilk et al. disclose the claimed invention. The recitations of claims 40-41 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Claims 20, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) in view of Wilk et al. (U.S. Patent 5,758,663) as applied to claim 1 above, and further in view of Panescu et al. (U.S. Patent 6,056,745).

Regarding claim 20, Lee in view of Wilk et al. show the invention above,
but fails to explicitly recite “the device further comprises a second temperature sensor, attached to the optical waveguide within a second longitudinal portion of the optical waveguide.”
Like Lee in view of Wilk et al., Panescu et al. disclose an RF ablating device having irrigation/cooling fluid capabilities and temperature sensing capabilities and functions and teach an embodiment of providing the RF ablating device with multiple temperatures sensors 104, 106, and 110 (108 is missing since this is an “open system”) and “processor” that adjust the RF power and cooling fluid in order to achieve the desire ablation effect and temperature profile based on temperature feedback, see the abstract, col. 12:54 — col. 13:6, figure 19, and claim 7.
Clearly, the additional electrodes 104, and 106 are located on the inner surface of the optical diffuser (104) and within the coolant/irrigation lumen (106), and they are located along the second longitudinal portion of the optical waveguide (see the rejection to claim 1 above).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Wilk et al., as taught by Panescu et al., to provide the device with multiple temperatures sensors and “processor” that adjust the RF power and cooling fluid in order to achieve the desire ablation effect and temperature profile based on temperature feedback.

Regarding claim 22, Lee in view of Wilk et al. in view of Panescu et al. disclose the claimed invention. Here “adjacent” is merely interpreted as equivalent to “next to,” and clearly the temperature sensor(s) 104/106 are next to the openings since they are within the local area of the distal tip electrode.

Regarding claim 24, Lee in view of Wilk et al. in view of Panescu et al. disclose the claimed invention. The multiple temperature sensors clearly capable of the intended use of measuring temperature differences.

Regarding claim 25, Lee in view of Wilk et al. in view of Panescu et al. disclose the claimed invention, since the temperature sensor 106 is within the irrigation lumen and not the distal tip electrode cavity, it is external to the optical diffuser, see Panescu et al. figure 19.

Regarding claim 26, Lee discloses the central longitudinal axis does not intersect with the first temperature sensor, at least in the portion of the central longitudinal axis going into the page and coming out of the page shown in figure 5. 

Regarding claim 27, Lee discloses the first temperature sensor temperature sensor is positioned apart from the optical output end, see “plug” 44 and [0060] for example. 

Regarding claim 28, Lee discloses the first temperature sensor is positioned adjacent to or abutting an internal surface of the optical diffuser, see [0060] and figures 4A, 4B, 8, and 12A-12C.

Regarding claim 29, Lee in view of Wilk et al. in view of Panescu et al. disclose the claimed invention. Here, one simply swamps or reverses the defined first temperature sensor (41 and 45 of Lee or 110 of Panescu et al.) and second temperature sensor(s) (of Panescu et al.), and thus the 2" sensor of Lee in view of Wilk et al. in view of Panescu et al. which is 110 of Panescu, which in turn is clearly outside the longitudinal extent of the optical diffuser.

Claims 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) in view of Wilk et al. (U.S. Patent 5,758,663) as applied to claim 1 above, and further in view of Mastri et al. (U.S. Patent Application Publication 2008/0086160).

Regarding claims 33 and 39, Lee in view of Wilk et al. show the invention above,
but fails to explicitly recite:
at least an end portion of the cannula is transparent or semi-opaque, and/or
the trocar is transparent or semi- opaque and is optically coupled to the optical output end, such that the trocar provides a further optical diffuser.
Like Lee, Mastri et al. disclose a device having fiber optics used for illuminating (see [0052]), and like Wilk et al., Mastri et al. disclose the use of a trocar and teach providing the tip of the trocar with a transparent body in order to provide visualization when using the trocar/sleeve/cannula, see abstract, [0003], [0043] and figures 1-26D.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Wilk et al., as taught by Mastri et al., to provide the trocar/sleeve/cannula with a transparent tip in order provide visualization when using the trocar/sleeve/cannula.
It should be noted the recitation that the trocar is transparent such that the trocar provides a further optical diffuser is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).




Allowable Subject Matter




Response to Arguments

Applicant's arguments with respect to the prior art rejections filed 12/14/2021 have been fully considered but they are not persuasive.
The examiner erred when he indicated claims 32-42 were only objected to.  As can be seen the dependence of claim 32 (when it was unincorporated) also depended from claim 1. And from the above rejection to claim present claim 1, claim 32 should have been rejected previously.
Therefore, present claim 1 has been rejected (as have claims 2-5, 7, 9, 15, 20, 22, 24-29, 33, 36-42) with new grounds of rejection based on prior art.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Due to the new grounds of rejection, this action is made non-final.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792